UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-00535
                         Summary Calendar


                       In re: Danny Cline,

                                                           Movant.




           Appeal from the United States District Court
                 For the Eastern District of Texas
                          (6:96-CV-175)
                         December 5, 1997


Before DUHE’, DeMOSS AND DENNIS, Circuit Judges.

PER CURIAM:*

      Danny Ray Cline, Texas prisoner #491760, requests that this

court authorize his successive 28 U.S.C. §2254 habeas corpus

application in the district court.   However, in light of Lindh v.

Murphy, --- U.S. ---, 117 S.Ct. 2059, 138 L.Ed.2d. 481 (1997 and

this court’s opinion in Moran v. Stalder, 121 F.3d 210 (5th Cir.

1997) coupled with the fact that Cline filed his petition for

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
habeas relief prior to April 24, 1996, the effective date of the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), the

district court’s order of dismissal and final judgement of March

18, 1997 are VACATED and this matter is REMANDED to the district

court for further proceedings under pre-AEDPA standards.




                                2